Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED ACTION
Specification
The use of the term Relenza®, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
For example, embodiments in the instant specification describing conjugates with gold particles do not recite Relenza® in the proper form (e.g. para 0042, pg. 9; para 0048, pg. 9; para 0105,pg. 23-24; para 0139,pg. 33,  instant specification).
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.






Claim Rejections
Claim Rejections - 35 USC § 112, 1st para: Written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 61 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 In the instant case, claim 61 recites the requirement that the phage that recognizes a neuraminidase characteristic of an influenza subtype detects co-infection by at least two different strains of influenza viruses.
 The instant specification teaches Relenza® is an antiviral agent that is capable of detecting co-infection with different strains (e.g. para 0105,pg. 23-24). Furthermore, the instant specification recites embodiments of conjugates of phage and gold nanoparticles or conjugates 
However, the instant disclosure does not adequately describe examples comprising an array comprising detection moieties comprising conjugates of gold nanoparticles with phage and an antiviral agent that is capable of detecting co-infection with different strains, such as Relenza®. Therefore, the instant specification does not provide sufficient description of an array comprising phage that recognizes a neuraminidase characteristic of an influenza subtype detects co-infection by at least two different strains of influenza viruses.
Furthermore, the requirement for conjugate comprising phage that recognizes a neuraminidase characteristic of an influenza subtype detects co-infection by at least two different strains of influenza viruses is considered new matter because the instant disclosure does not provide written description of such an entity.

Claim Rejections - 35 USC § 112, 1st para: Enablement
Claim 61 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but Breadth of the claims; Nature of the invention; State of the prior art; Level of one of ordinary skill; Level of predictability in the art; quantity of experimentation needed; amount of direction provided by the inventor and existence of working examples.
In the instant case, the breadth of claim 61 and the nature of the invention disclose all glycan arrays comprising a detection moiety comprising a phage that comprises molecular entities that recognize a neuraminidase characteristic of an influenza subtype and detect co-infection by at least two different strains of influenza viruses.
 With regard to the state of the prior art, there is insufficient support in the present state of the art for a detection moiety comprising a phage comprising molecular entities that recognize a neuraminidase characteristic of an influenza subtype  and detect co-infection by at least two different strains of influenza viruses.
 Furthermore, the outcome of generating such a detection moiety is unpredictable such that extensive experimentation must be done.
 Additionally, guidance on optimization of a method to generate a phage that comprises molecular entities that recognize a neuraminidase characteristic of an influenza subtype and detect co-infection by at least two different strains of influenza viruses is not disclosed. The disclosure also lacks working embodiments.
Thus, having carefully considered all of these factors, including the scope of the claims, the limited example in the specification, the state of the prior art and the minimal guidance in the specification,  it is concluded that it would require undue experimentation to provide a phage that comprises molecular entities that recognizes a neuraminidase characteristic of an .  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Blixt et al., Zou et al., Souza et al., Zhang and Himmler et al.  
Claims 50-53, 63 and 65-70 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blixt et al. (US20070059769) in view of Zou et al. (WO2008103824); Souza et al.(WO2006060171); Zhang (THESIS: New concepts in surface modification for biosensor application-polyaniline and bacteriophage surface modification. Diss. 2008) and Himmler et al.(WO2006037979).
Blixt et al. teach a glycan array that comprises at least 200 different glycans printed on glass slides (e.g. para 0029, pg. 4; para 0062, pg. 7; Table 3, pg. 8-12; Example 5, pg. 29-33; Fig.7). Blixt et al. teach upto 100, 000 different glycans applied to an array (e.g. para 0039,pg. 4-5; para 0066,pg. 13).
Blixt et al. teach an embodiment wherein a sample comprising intact Influenza A (H1N1) virus is applied to their glycan array. Binding was detected with labelled secondary antibodies (e.g. para 0028-0029, pg. 4; para 0091-0092, pg. 15; para 0183, para 0188, pg. 30; para 0210, pg. 33).
Furthermore, Blixt et al. teach different glycan-binding proteins are added to their glycan array, including purified influenza virus hemagglutinin, i.e. H3 HA, and intact virus, Influenza A (H1N1) (e.g. para 0028-0029,pg. 4; para 0183-0188,pg. 30-31; Table 7, pg. 31; para 0209-0210,pg. 33). They also teach a labelled secondary antibody is used to detect binding of influenza virus hemagglutinin, i.e. H3 HA, and intact virus, Influenza A (H1N1) (e.g. para 0183-0188, pg. 30-31; Table 7, pg. 31).

a) a substrate having at least one type of glycan capture probe bound at a discrete location on the substrate, wherein the capture probes can bind to a specific virus serotype target (e.g.  at least 200 different glycans as in para 0029,pg. 4; para 0062,pg. 7; Table 3, pg. 8-12; Fig.7; para 0039,pg. 4-5; para 0066,pg. 13); 
b) one or more viruses comprising a specific virus serotype bound to the corresponding glycan capture probe (e.g. intact Influenza A (H1N1) virus as in para 0028-0029, pg. 4; para 0091-0092, pg. 15; para 0183, para 0188,pg. 30); 
c)  at least one type of labelled probe conjugated to a detector moiety, wherein the detector moiety is bound to the specific virus serotype (e.g. labelled secondary antibody as in para 0183, para 0188,pg. 30; labelled anti-PR8 antibody as in Table 7, pg. 31; para 0210,pg. 33) as required by claim 50.
Furthermore, they render obvious the limitation: wherein the influenza serotype is influenza A serotype H1N1 as required by claim 51.
As Blixt et al. teach 200 -100,000 different glycans that bind different glycan-binding proteins such as HA’s from influenza viruses (e.g. para 0029, pg. 4; para 0039, pg. 4-5; para 0062, pg. 7; para 0066,pg. 13; Table 3, pg. 8-12; Fig.7), they make obvious the limitation: wherein the substrate comprises an array of a plurality of glycan capture probes that bind specifically to a plurality of different virus serotypes as required by claim 52.
Blixt et al. teach glycans comprising the following sialosides: Neu5Ac2-3)Gal(1-3)GalNAc(e.g. item 166, Table 3, pg. 10); Neu5Ac(2-6)Gal(e.g. item 182, Table 3, pg. 10), 2-6)Gal(1-4 )GlcNAc(e.g. items 183; Table 3, pg. 10) and  Neu5Ac(-6)Gal (1-4 )Glc(e.g. items 184,185, Table 3, pg. 10) as required by claim 53.
Blixt et al. also meet the limitation: wherein the substrate is made of glass (e.g. Example 5, pg. 29-33) as required by claim 65.
The instant specification teaches that an addressable substrate is any surface capable having bound glycans (e.g. para 0093, pg. 19, instant specification). 
As Blixt et al. teach 200-100,000  different glycans imprinted on glass slides at discrete locations (e.g. para 0009, pg. 1; para 0039,pg. 4-5; para 0066,pg. 13; para 0074, pg. 13; Example 5, pg. 29-33), they meet the limitation: wherein the substrate is addressable as required by claim 66.
Furthermore, as Blixt et al. teach an array comprising 200-100,000 different glycans(e.g. para 0039,pg. 4-5; para 0066,pg. 13) that are capable of binding a variety of glycan binding proteins(e.g. para 0028-0029, pg. 4; para 0212,pg. 33) including proteins associated with intact virus ( e.g. para 0089-0092,pg. 15; Example 5, pg. 29-33), they make obvious the limitation:  wherein a plurality of glycan capture probes, each of which can recognize a different target virus subtype, wherein the virus is influenza serotype, are  attached to the substrate in an array of discrete spots (e.g. Abstract, pg. 1143; 1st para, Results section, pg. 1144; 1st para, pg. 1148; Fig. 2, pg. 1148) as required by claim 67.
Furthermore, Blixt et al. meet the limitation: wherein the plurality of glycan capture probes comprises a glycan structure of at least one molecule selected from Neu5Ac2-3)Gal(1-3)GalNAc(e.g. item 166, Table 3, pg. 10); Neu5Ac(2-6)Gal(e.g. item 182, Table 3, 2-6)Gal(1-4 )GlcNAc(e.g. items 183; Table 3, pg. 10) and  Neu5Ac(-6)Gal (1-4 )Glc(e.g. items 184,185, Table 3, pg. 10) as required by claim 68.
Blixt et al. teach detection of human and avian influenza virus hemagglutinins using a labelled probe (e.g. labelled secondary antibody as in para 0183, para 0188, pg. 30; labelled anti-PR8 antibody as in Table 7, pg. 31; para 0210, pg. 33). However, they do not teach a type of nanoparticle probe comprising a plurality of nanoparticles and a detector moiety, wherein the detector moiety is bound to the specific virus serotype as required in claim 50.
Regarding the detection moiety as recited in the instant claims: 
At the time of the invention was made, Zou et al. teach gold nanoparticles that are conjugated to monoclonal antibodies against an avian influenza virus (e.g. para 0213,pg. 41-42). Furthermore, Zou et al. teach the gold nanoparticle-conjugated antibody is specific against different influenza virus serotypes including Influenza A and Influenza B (e.g. para 0200-0202, pg. 40).
Furthermore, Souza et al. teach a complex of a plurality of gold nanoparticles associated with one or more phage particles is known in the art (e.g. Abstract, lines 7-9, lines 25-26, pg. 11). Souza et al. teach the complex displays a targeting moiety such as an antibody or antibody fragment (e.g. lines 14-28, pg. 22; claims 1-4 and 9). 
Souza et al. do not expressly teach coupling phage with gold nanoparticles. 
However, at the time the invention was made, Zhang teaches bacteriophage can be covalently coupled to gold nanoparticle through a thiol linker (e.g. 1st para, pg. 24; 1st para, pg. 26; 1st para, section 3.3.1, pg. 98, Figure on pg. 99).
2)10COOH linker to couple molecular entities to gold nanoparticles is known in the art (e.g. attachment to gold surface as in lines 15-17,pg. 35; HS(CH2)10COOH linker as in lines 7-8, pg. 37).
Therefore, as Souza et al., Zhang and Himmler et al. all disclose gold nanoparticle associated entities, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the phage gold nanoparticle assembly taught by Souza et al.  to include phage covalently coupled to gold nanoparticles using a thiol containing linker as taught by Zhang wherein the linker to gold nanoparticles is HS(CH2)10COOH  as taught by Himmler et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a detection moiety comprising gold nanoparticles coupled with phage.
Furthermore, as both Zou et al. and Souza et al. teach gold nanoparticle associated detection moieties, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the nanoparticle probes comprising a detectable moiety as taught by Zou et al. to include the assembly of phage coupled with gold nanoparticles taught by Souza et al., Zhang and Himmler et al. as skilled artisan would have recognized the simple substitution of one type of  detectable gold nanoparticle probe with another would result in the predictable outcome of a device comprising a gold nanoparticle probe comprising a detectable moiety.
prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the teachings of Blixt et al. to include nanoparticle probes comprising a detectable moiety as taught by Zou et al., Souza et al., Zhang and Himmler et al. as skilled artisan would have recognized the simple substitution of a labelled probe targeting an influenza serotype  with a detectable nanoparticle probe targeting a specific influenza serotype would result in the predictable outcome of a device comprising a detectable probe that targets influenza virus.
Therefore, the combined teachings of Blixt et al., Zou et al. Souza et al., Zhang and Himmler et al. render obvious the limitations: at least one type of nanoparticle probe comprising a plurality of nanoparticles and a detector moiety, wherein the detector moiety is bound to the specific virus serotype, wherein the nanoparticle comprises a noble metal, and wherein the detector moiety comprises a phage, wherein each of the nanoparticles is coupled to the phage by a coupling molecule as required by claim 50. 
Furthermore, as Blixt et al. teach sandwich complexing of glycan capture probe- virus- labelled probe at a discrete feature of their array (e.g. para 0188, pg. 30; Example 5, pg. 29-33) and Zou et al. teach virus-specific nanoparticle probes, the combined teachings of Blixt et al., Zou et al. Souza et al., Zhang and Himmler et al. render obvious the limitations: wherein the at least one type of glycan capture probe, the one or more viruses comprising a specific virus serotype, and the nanoparticle probe form a complex at the discrete location on the substrate as recited in claim 50.
claim 63.
Furthermore, as Himmler et al. teach  a HS(CH2)10COOH linker to gold nanoparticles is known in the art, the combined teachings of Blixt et al., Zou et al. Souza et al., Zhang and Himmler et al. render obvious claim 69.
Furthermore, as Blixt et al. teach a glycan array to identify influenza virus is known in the art, the combined teachings of Blixt et al., Zou et al. Souza et al., Zhang and Himmler et al. render obvious claim 70.


Blixt et al., Zou et al., Souza et al., Zhang, Himmler et al. and Wong et al.
Claim 54 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blixt et al., Zou et al., Souza et al., Zhang and Himmler et al., as applied to claims 50-53, 63 and 65-70 above, and further in view of Wong et al. (WO2010111703).
 The combined teachings of Blixt et al., Zou et al., Souza et al., Zhang and Himmler et al. as applied above are incorporated in this rejection.
The combined teachings of Blixt et al., Zou et al., Souza et al., Zhang and Himmler et al. teach a glycan array comprising intact influenza virus and detectable entity comprising nanoparticles coupled to phage. 
claim 54.
At the time the invention, Wong et al. teach that glycans for influenza subtypes C’al/09 H1N1, Brisbane H1N1, Brisbane H3N2, and RG14 H5N1 are known in the art ( e.g. para 0034, pg. 11; para 0087, pg. 38; Fig. 3).  
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the array of the combined teachings of Blixt et al., Zou et al., Souza et al., Zhang and Himmler et al. to include glycans that bind to influenza subtypes C’al/09 H1N1, Brisbane H1N1, Brisbane H3N2, and RG14 H5N1 as taught by Wong et al. as Blixt et al. teach their array comprises 200-100,000 different glycans(e.g. para 0039,pg. 4-5; para 0066,pg. 13) that are capable of binding a variety of glycan binding proteins(e.g. para 0028-0029, pg. 4; para 0212,pg. 33) including proteins associated with intact virus ( e.g. para 0089-0092,pg. 15; Example 5, pg. 29-33). 
Therefore, combined teachings of Blixt et al., Zou et al., Souza et al., Zhang , Himmler et al. and  Wong et al. make obvious the limitation: wherein the capture probes are able to differentially bind to influenza subtypes C’al/09 H1N1, Brisbane H1N1, Brisbane H3N2, and RG14 H5N1 as required by claim 54.



Blixt et al., Zou et al., Souza et al., Zhang, Himmler et al. and Yang et al.
Claims 57 and 59 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blixt et al., Zou et al., Souza et al., Zhang and Himmler et al., as applied to claims 50-53, 63 and 65-70 above, and further in view of Yang et al. (WO2008021959).
The combined teachings of Blixt et al., Zou et al., Souza et al., Zhang and Himmler et al. as applied above are incorporated in this rejection.
The combined teachings of Blixt et al., Zou et al., Souza et al., Zhang and Himmler et al. teach a glycan array comprising intact influenza virus and detectable entity comprising nanoparticles coupled to phage. 
 Furthermore, at the time the invention was made, Blixt et al. teach antibodies comprising a phage particle from a phage display as a detector moiety(e.g. para 0110, pg. 17; scFv antibody as in para 0113, pg. 17-18). Zou et al. also teach the nanoparticle probes are conjugated to antibodies that recognize influenza virus (e.g. para 0200-0202, pg. 40; para 0213, pg. 41-42, Zou).
 However, the combined teachings of Blixt et al., Zou et al., Souza et al., Zhang and Himmler et al. expressly teach claims 57 and 59.
At the time the invention was made, Yang et al. disclose antibodies developed using phage display (e.g. para 0100, pg. 30-31). Furthermore, they teach antibodies are designed to target hemagglutinin or neuraminidase (e.g. sequence comprises a hemagglutinin or neuraminidase polypeptide, or a fragment of a hemagglutinin (HA)or neuraminidase (NA) polypeptide, preferably where the fragments generate an antibody that specifically binds a full 
Therefore, as Blixt et al. and Yang et al. teach phage display of antibodies,  it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the glycan array  of the combined teachings of Blixt et al., Zou et al., Souza et al., Zhang and Himmler et al. comprising intact influenza virus and detectable entity comprising nanoparticles coupled to a phage  and to include phage display of antibodies that target HA and NA as taught by Yang et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a device comprising a nanoparticle probe comprising an antibody detector moiety.
Therefore, the combined teachings of Blixt et al., Zou et al., Souza et al., Zhang, Himmler et al. and Yang et al. render obvious claims 57 and 59.

Blixt et al., Zou et al., Souza et al., Zhang, Himmler et al. and Kumari et al.
Claim 62 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blixt et al., Zou et al., Souza et al., Zhang and Himmler et al., as applied to claims 50-53, 63 and 65-70 above, and further in view of Kumari et al. (Virology journal 4.1 (2007): 42; 12 pages).
The combined teachings of Blixt et al., Zou et al., Souza et al., Zhang and Himmler et al. as applied above are incorporated in this rejection.
The combined teachings of Blixt et al., Zou et al., Souza et al., Zhang and Himmler et al. teach a glycan array comprising intact influenza virus and detectable entity comprising nanoparticles coupled to phage. 
However, they do not expressly teach claim 62.
At the time the invention was made, Kumari et al. teach detecting a volume of less than 104 viral particles on a glycan array is known in the art (e.g. 50 l labeled virus, approximately 5000 labeled viral particles, was added to a glycan array as in Alexa Fluor-488 labeling of viruses and Glycan binding of labeled virus sections, pg. 8-9 of 12).
 Therefore, they meet the limitation: wherein the number of viral particles is less than 104 viral particles as required by claim 62.
It would be obvious to a person of ordinary skill in the art to modify the array of Blixt et al., Zou et al., Souza et al., Zhang and Himmler et al. to include an amount of less than 104 viral particles as taught by Kumari et al. because Kumari et al. teach this amount is detectable by a glycan array comprising different glycans that can detect different influenza virus serotypes (e.g. Viruses section, pg. 8 of 12).	




Blixt et al., Zou et al., Souza et al., Zhang, Himmler et al. and Kim et al.
Claim 64 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blixt et al., Zou et al., Souza et al., Zhang and Himmler et al., as applied to claims 50-53, 63 and 65-70 above, and further in view of Kim et al. (Chemistry & biology 15.3 (2008): 215-223..).
 The combined teachings of Blixt et al., Zou et al., Souza et al., Zhang and Himmler et al. as applied above are incorporated in this rejection.
The combined teachings of Blixt et al., Zou et al., Souza et al., Zhang and Himmler et al. teach a glycan array comprising intact influenza virus and detectable entity comprising nanoparticles coupled to phage. 
However, they do not expressly teach claim 64.
At the time the invention was made, Kim et al. teach glycan conjugated magnetic beads are known in the art (e.g. Fig. 1, pg. 216; Experimental procedures section, pg. 221).
 Therefore, they meet the limitation: wherein the substrate is a magnetic bead as required by claim 64.
It would be obvious to a person of ordinary skill in the art to modify the combination of hemagglutinin and nanoparticles probes conjugated with antibodies of Blixt et al., Zou et al., Souza et al., Zhang and Himmler et al. to include the glycan conjugated magnetic beads of Kim as a skilled artisan would appreciate that simple substitution of one glycan conjugated solid support for another would result in the predictable outcome of a device comprising an array of different glycans.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


10,338,069
Claims 50-54, 57, 59 and 62-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-46 of U.S. Patent No. 10,338,069 in view of Blixt et al. (US20070059769); Zou et al. (WO2008103824); Souza et al.(WO2006060171); Zhang (THESIS: New concepts in surface modification for biosensor application-polyaniline and bacteriophage surface modification. Diss. 2008); Himmler et al. (WO2006037979); Wong et al. (WO2010111703); Yang et al. (WO2008021959); Kumari et al. (Virology journal 4.1 (2007): 42; 12 pages) and Kim et al. (Chemistry & biology 15.3 (2008): 215-223).
 Claims 1 and 14 of U.S. Patent No. 10,338,069 teach providing an array comprising a substrate comprising at least one type of glycan capture probe bound at a discrete location on the substrate, wherein the capture probes can bind to a specific influenza serotype target; providing at least one type of nanoparticle probe conjugated to a detector moiety, wherein the 
Furthermore, claims 2-13 and 15-46 of U.S. Patent No. 10,338,069 recite structural features that are very similar to the those recited in the instant claims including providing an array comprising a plurality of sialosides as recited in claims 4, 31, 32; a detection moiety comprising an antibody fragment  comprising a phage comprising a plurality of nanoparticles(claims 6 , 7, 16, 17) and antibody fragments that recognize HA and NA characteristics (claims 8, 10,36 and 38); a detection conjugate that comprises an agent that detects co-infection by at least two different strains of influenza viruses (claims 12, 13, 40, 41), comprising gold nanoparticles (claim 20).
Claims 1-46 of U.S. Patent No. 10,338,069 do not expressly recite a conjugate of phage and gold nanoparticles that are coupled by a thiol linker as recited in the instant invention.
 However, as discussed in the current rejections, these features are known in the art. Furthermore, the combined teachings of Blixt et al.; Zou et al.; Souza et al.; Zhang thesis; Himmler et al. meet the requirements of claims 50-53, 63 and 65-70.
 Furthermore, the additional teachings of Wong et al. meet the requirements of claim 54. Furthermore, the additional teachings of Yang et al. meet the requirements of claims 57 and 59.Furthermore, the additional teachings of Kumari et al. meet the requirements of claim 62.
Furthermore, the additional teachings of Kim et al. meet the requirements of claim 64.
Therefore, as claims 1-46 of U.S. Patent No. 10,338,069 and the combined teachings of Blixt et al.; Zou et al.; Souza et al.; Zhang thesis; Himmler et al.; Wong et al. ; Yang et al.; Kumari prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the glycan array as taught by claims 1-46 of U.S. Patent No. 10,338,069 with the combined teachings of Blixt et al., Zou et al., Souza et al., Zhang and Himmler et al.; Wong et al.; Yang et al.; Kumari et al. and Kim et al.  as discussed above because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable outcome of a glycan array as recited by the claimed invention.













Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
 However, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections.
It is further noted that an additional rejection is applied that is not necessitated by amendment, i.e. a double patenting rejection. 
Regarding Applicants’ argument in reference to the combined teachings of Blixt et al. and Zou et al. as applied to claim 50:  
As noted in the current rejections, the combined teachings of Souza et al., Zhang thesis and Himmler et al. are applied to render obvious a detection moiety comprising phage coupled to a plurality of gold nanoparticles with a thiol linker as recited in the instant claims.
 Furthermore, the teaching of Yang et al. is applied to the requirement of phage that recognizes HA and NA characteristics.
Furthermore, the teaching of Wong et al. is applied to meet the requirement 
Regarding Applicant’s arguments that their invention resolves the long felt need for a point of care test for influenza virus: As noted in MPEP, the need must be recognized by the art, persistent and must not have been satisfied by another. See MPEP 716.04.
In the instant case, the evidence provided for long felt need includes references for the need of testing for coronavirus, see Exhibit A and B. Furthermore, Exhibit C discusses a specific molecular entity that is recognized by certain coronaviruses and certain influenza viruses. 
Furthermore, the instant specification indicates that “point- of –care” diagnostic tests for influenza virus are commercially available (e.g. para 0129,pg 29, instant specification). Therefore, Applicants’ arguments have not provided evidence that the instant invention meets the need of a persistent and unsolved problem.
Therefore, this evidence is not sufficient to show that the field recognizes a long felt need of a diagnostic test for influenza virus. Therefore, the evidence provided for long felt need does not adequately provide support for secondary considerations.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





	
/SAHANA S KAUP/Examiner, Art Unit 1639